ORDER
On December 18, 2000, petitioner was suspended from the practice of law for one year, retroactive to July 9, 1999, the date of her interim suspension. In re Tribert, 343 S.C. 326, 540 S.E.2d 467 (2000). Petitioner has now filed a petition for reinstatement.
The Committee on Character and Fitness recommends the Court grant the petition for reinstatement under the condition that Robert J. Harte, Jr., Esquire serve as petitioner’s mentor for one year and provide quarterly reports during that year to the Committee.
The petition for reinstatement is hereby granted subject to the condition set forth by the Committee. However, Mr. Harte shall provide quarterly reports to the Office of Disciplinary Counsel instead of the Committee.
IT IS SO ORDERED.
s/Jean H. Toal, C.J.
s/James E. Moore, J.
s/John H. Waller, Jr., J.
s/E.C. Burnett, III, J.
s/Costa M. Pleicones, J.